Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2022 has been entered.
Claim Rejections 35 U.S.C. 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "recombinant human interferon Alfa, nucleoside analogs, directing antivirals, nucleotide NS5B polymerase inhibitor, NS5A inhibitor, and non-nucleoside NS5B polymerase inhibitor".  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation and “direct acting antivirals”, and the claim also recites “protease inhibitors, NS5A inhibitors”, etc., which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 12, (depending on claim 11, which depends on claim 9, which depends on claim 1) recites “wherein the additional therapeutic agent is selected from …. ritonavir, …” note, ritonavir was recited in claim 1. The claim is indefinite as to the scope of “the additional therapeutic agent”. Ritonavir is not an “additional” agent as it was already recited in claim 1.
Claim 14 recites “comprises pegylated interferon alfa-2a or pegylated interferon alfa 2b (collectively “peginterferon” or “PEG”)” it is not clear if the recitation in the parenthesis is a required limitation or optional. Further, it is not clear of the claim limits the “recombinant Human interferon Alfa” to the two recited interferons or not. The claims is indefinite as to the “recombinant Human interferon Alfa” encompassed thereby. 
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Phull et al. (US 9,227,990 B2, IDS) in view of Ray et al. (“Tenofovir alafenamide: A novel prodrug of tenofovir for the treatment of human immunodeficiency virus,” Antiviral Research, 2016 Vol. 125, pp 63-70), Shahar et al. (US 20160199396 A1) and OARAC ( “Guidelines for the use of antiretroviral agents in HIV-1-infected Adults and adolescents,” https://clinicalinfo.hiv.gov/sites/default/files/guidelines/documents/AdultandAdolescentGL.pdf , down loaded in 2020)
Phull et al. teach the tenofovir prodrug employed herein
    PNG
    media_image1.png
    155
    247
    media_image1.png
    Greyscale
, or its pharmaceutical acceptable salts, particularly, fumarate salt, pharmaceutical composition comprising the same and method of using the same for treating viral infection. The composition may further comprises one or more pharmaceutically acceptable carriers and optionally other therapeutic ingredients. The composition may administered by any route appropriate to the condition to be treated, such as oral, topical or parenteral. See, particularly, the abstract, col.3, lines 30-60, col. 8, lines 59 to col. 9, line 20, col. 10, lines 5-17, col. 13, lines 23-45. 
Phull et al. do not teach expressly a pharmaceutic composition comprising the compound herein with carriers in the particular dosage forms, such as tablet, in the amounts recited herein, and in combination with other particularly known antiviral agents as recited in claim 1, such as 
However, Ray et al. reveals that tenofovir and its prodrugs: 
    PNG
    media_image2.png
    127
    437
    media_image2.png
    Greyscale
 have been known in the art for treatment of HIV infection, particularly, in combination with other known antiviral agents. See, particularly, pages 64 and 68. 
OARAC reveals that tenofovir prodrug containing combinational antiretroviral regimens, such as DTG (aka dolutegravir) plus TAF/FTC(emtricitabine) or TDF/FTC, EVA/c/TAF/FTC. EVG/c/TDF/FTC, RPV/TDF/FTC have been old and well-known in the art. See, pages F6-F7. Tenofovir prodrugs, TDF or TAF, with FTC or 3TC are active against both HIV and HBV. See, “What to Start: Initial combination regimens for antiretroviral-Naïve patients” pages F1-F35 (updated July 2016)”, particularly, page F-8. OARAC also discloses that approximately 5% to 10% of HIV-infected persons in the United States also have chronic HBV infection, and anti-retroviral regimen comprising TDF/FTC have been known for treating those co-infected persons. See, “Consideration for antiviral use in patients with coinfections”, pages J1-J21 (updated July 2016)”, particularly, pages J1-J2. For treatment of HIV/HCV co-infected patients, tenofovir prodrug, TAF and TDF, along with other antiretroviral agents, have been known to be suitable for concomitant with the known HCV drugs, such as daclatasvir, simeprevir, sofosbuvir, and ombitasvir/paritaprevir/ritonavir plus dasabuvir. See,  particularly, pages J-10. 
Shahar et al. teach unit dose, particularly, in the form of tablet, for treatment of HIV comprising tenofovir, ritonavir and pharmaceutical acceptable carrier and various excipients, wherein tenofovir may be in the form of prodrug salt, such as tenofovir disoproxil fumarate (TDF). See, particularly, the abstract, paragraph [0002] to [0006], [0011] to [0012], [0199] to [0210] and the claims. The dosage comprises from about 20% to about 85% by weight of total weight of all four pharmaceutically active ingredients. See, paragraph [0099]. In one particular embodiment, the tablet comprises about 150 mg to 350 mg of tenofovir disoproxil fumarate, about 100 mg to 300 mg of emtricitabine, about 75 mg to 800 mg of darunavir and about 100 mg, or <100 mg, or preferably <70 mg, of ritonavir. The amount of darunavir can be 75 mg, 150 mg, 300 mg, 400 mg 600 mg, or 800 mg. See, paragraph [0106].  Particle size of the mixture is a parameter to be optimized before the final formation of the tablet. See, particularly, the examples. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a pharmaceutical composition in any of the conventional dosage forms, such as tablet, comprising the compound, or its fumarate salt of Phull et al., pharmaceutical acceptable carrier and excipients and to use the same as tenofovir prodrug for treating HIV infection, or co-infection with HBV/HCB . 
A person of ordinary skill in the art would have been motivated to make a pharmaceutical composition in any of the conventional dosage forms, such as tablet, comprising the compound, or its fumarate salt of Phull et al., pharmaceutical acceptable carrier and excipients and to use the same for treating persons of HIV infection or co-infection with HBV/HCB because the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to claims 14-20, reciting therapeutic agents against known for treating HCV, the claims would have been obvious as tenofovir prodrugs have been known to be suitable for concomitant with anti-HCV agent in treatment of HIV/HCV co-infected patients. Furthermore, for treating HIV and/or HBV, the combination or concomitant of tenofovir prodrug and other known agents for treating HIV and/or HBV would have been obvious as it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior ar. See In re Kerkhoven, 205 USPQ 1069.

Response to the Arguments
Applicants’ amendments and remarks submitted November 29, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above.
The provisional double patenting rejections over co-pending application 16/494579 has been withdrawn herein because the claims in ‘579 are now directed to a process of making the tenofovir prodrug, which would have not been obvious over the particular combination herein.
Applicant contend that the cited references fails to provide for all elements of claimed subject matter. The arguments are not probative. As discussed in the rejections, the antiviral agents recited in the claims have been old and well-known in the art for their respective function, anti-retroviral or anti-HBV or anti-HCV, particularly in combination with other known antiviral agents. The particular tenofovir prodrug recited herein has been disclosed as similarly useful as tenofovir or its other prodrug. The employment of the tenofovir prodrug herein  in place of the other known tenofovir prodrugs, such as TDF and TAF, would have been obvious as they have been well recognized as equivalence of tenofovir in treatment of viral infection. Further, as discussed in the rejections, combination (or concomitant) of tenofovir, or its prodrug, with the other known anti-retroviral, or anti-HBV/HCV drugs have been old and well known in the art. Thus, the employment of the tenofovir prodrug herein as a tenofovir prodrug for their known function would have been obvious. 
As to the remarks that the combinations has been shown to be functional as anti-HIV agent as demonstrated in the application, the examiner note, the cited prior art teach the tenofovir prodrug as anti-HIV agents, tenofovir, and its prodrugs, have been known for treating HIV infection, particularly, in combination with other known anti-HIV drug, The combinations as presented in the application would have been reasonably expected to be effective in treating HIV infection.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627